84516: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18508: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84516


Short Caption:WARD VS. VILLAFLOR (CHILD CUSTODY)Court:Supreme Court


Related Case(s):81210, 81210-COA, 81234, 81235, 83005, 84674


Lower Court Case(s):Clark Co. - Eighth Judicial District - D588774Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantErik Douglas Ward
					In Proper Person
				


RespondentSvetlana Ritza VillaflorLouis C. Schneider
							(Law Offices of Louis C. Schneider, LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


04/07/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


04/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.22-10887




04/07/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-10889




04/08/2022Notice of Appeal DocumentsFiled District Court Minutes. (SC)22-11165




04/11/2022Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


04/13/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA)22-11733




04/18/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


04/21/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Requesting 1/19/22 and 3/15/22. (SC)22-12685




04/29/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-13663




05/18/2022MotionFiled Proper Person Motion to Re-Designate the Appeal. (SC)22-15715




05/23/2022Order/ProceduralFiled Order/Transmit Record. Record due:30 days. (SC)22-16260




05/26/2022Record on Appeal DocumentsFiled Record on Appeal. (Via FTP) Vols. 1-6. (SC)22-16819




06/03/2022Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 1-3, 34-36, 47-48, 49-55, 62-69, 96-104, 212, 311-319, 432-436, 437-441, 442-444, 453-455, 471-473, 477-479, 480-482, 843-850, 942-944, 945-946, 983-990, and 1074-1091. (SC)


06/10/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." fn3 [Given this dismissal, this court takes no action on appellant's motion to redesignate this appeal.] NNP22 - AS/EC/KP. (SC)22-18508




07/05/2022RemittiturIssued Remittitur.  (SC)22-20963




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View